210 F.2d 651
NATIONAL LABOR RELATIONS BOARDv.MUSKETT.
No. 11158.
United States Court of Appeals Third Circuit.
Argued February 5, 1954.
Decided February 17, 1954.

Louis Schwartz, Washington, D. C. (George J. Bott, Gen. Counsel, David P. Findling, Associate Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, Myron S. Waks, Atty., N. L. R. B., Washington, D. C., on the brief), for petitioner.
Harry Fischer, Philadelphia, Pa. (Edwin Fischer, Bernard A. Fischer, Philadelphia, Pa., on the brief), for respondent.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a petition for enforcement of an order made by the National Labor Relations Board against the respondent. The Board's findings of fact are fully supported by the record. The fact that respondent interfered with the rights of employees under the Act because he was angry at them does not excuse him, Gullett Gin Co. v. National Labor Relations Board, 5 Cir., 1950, 179 F.2d 499. And the remedy to be applied for violations is in the hands of the Board subject only to our correction when we think the limits of law and discretion have been exceeded. We do not so find it here. Petition for enforcement will be granted subject to the modification made necessary by the fact that one of the discharged employees has subsequently been reinstated.